Citation Nr: 1032598	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  00-03 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a chronic sinus condition.


REPRESENTATION

Veteran represented by:	Mark R. Lippmann, Esq.


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1946 to January 
1947 and from August 1950 to January 1952.  

The Board notes that the Veteran also served from December 1947 
to February 1948 and from December 1955 to May 1957.  However, VA 
has previously determined that he was discharged from such 
periods of service under dishonorable conditions, and the Veteran 
has been notified that such determinations are final.  See, e.g., 
August 1957 administrative decision, May 1994 administrative 
decision, August 1996 Board decision, May 2007 Board decision. 
Therefore, the Veteran is not entitled to VA benefits based on 
either of these periods of service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Veteran and his wife testified before the 
undersigned Veterans Law Judge at a videoconference hearing at 
the RO in April 2004, and a transcript from such hearing has been 
associated with the claims file.

This matter has been before the Board on several prior occasions.  
In July 2001, the Board denied service connection for a sinus 
disorder, and the Veteran appealed from such denial to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
October 2002 Order, pursuant to a Joint Motion for Remand, the 
Court vacated such decision and remanded the case to the Board 
for further development.  In August 2003, the Board remanded the 
case to the agency of original jurisdiction (AOJ) for further 
development.  The case returned to the Board, and it was again 
remanded to the AOJ in December 2004.  In May 2007, the Board 
again denied service connection for a sinus disorder on the 
merits, and the Veteran appealed from such decision to the Court.  
In an October 2009 Memorandum Decision, the Court vacated the 
Board's decision with respect to the denial of service connection 
for a sinus disorder only, and remanded the case for further 
development as to such issue.

For the reasons set forth below, the Board finds that the case 
must again be remanded to the AOJ for further development as to 
the issue of service connection for a sinus condition.  Although 
the Board regrets the additional delay, it is necessary to ensure 
that due process is followed and that there is a complete record 
upon which to decide the Veteran's claim so that he is afforded 
every possible consideration.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.  Please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) 
(2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).  


REMAND

The Veteran contends that he has a chronic sinus disorder that 
first manifested and was treated during service in 1950 and 1951, 
and was later treated in 1955 or 1956.  He further states that he 
has had symptoms including sinus congestion and drainage, sore 
throat, swelling of the maxillary sinuses, stomachache, and 
headaches since that time, which have been treated with 
antibiotics, nasal sprays, and decongestants.  See, e.g., 
November 1998 VA examination reports; April 2004 hearing 
transcript.  The Veteran's wife also testified that he has had a 
long history of such symptoms. 

Service treatment records reflect no defects or complaints of 
symptoms in the nose, sinuses, mouth, or throat as late as an 
August 1950 service examination.  However, there is documented 
treatment for a sinus condition in Germany in July 1951.  At that 
time, there was objective swelling of the mucous membranes in 
both nostrils, and the Veteran was diagnosed with rhinitis and 
treated with nose drops and an x-ray.  However, examinations 
conducted in January 1952 and November 1953 reflect a normal 
sinus, nose, mouth, and throat, with a negative lymphatics 
examination and no noted abnormalities of the head or neck.  
Additionally, VA treatment records dated from July through 
December 1953 record several physical abnormalities but no sinus 
condition.  A July 1955 service examination also notes normal 
sinuses.

The next documented treatment for nasal symptoms is in 1956.  In 
June and July 1956, the Veteran complained of pain in the left 
side of the nose, noted to be a possible allergic reaction, and 
he was diagnosed with allergic rhinitis and prescribed Benadryl.  
However, extensive allergy testing conducted in August 1956 was 
negative, and x-rays appeared clear at that time.  In December 
1956, the Veteran again complained of trouble with his nose with 
difficulty breathing, stating that he had had trouble with this 
before, and the provider noted "nothing - may be return of 
allergic [symptoms]."  A February 1957 service examination notes 
normal sinuses.  

At an August 1965 VA examination, the Veteran stated that he had 
no complaints other than having to wear glasses, and he was 
diagnosed with some physical conditions but no sinusitis or 
allergic rhinitis.  The Veteran also did not report any sinus or 
allergic condition during several psychological treatment 
evaluations, although he reported other physical ailments.  See, 
e.g., evaluations dated in July 1989, October 1989.  However, the 
Veteran was diagnosed with allergic rhinitis, turbinate 
hypertrophy, and chronic sinusitis at a November 1998 VA sinus 
examination.  Treatment records over the years reflect diagnoses 
of upper respiratory infection, chronic bronchitis, and 
sinusitis, as well as a significant smoking history.  See, e.g., 
VA treatment records dated in July 1976 (complaints of right side 
face swelling and a light sensation in the throat, plan to 
perform a sinus x-ray); March 1982 (complaints of profuse sinus 
drainage for one day with throat irritation, diagnosis of upper 
respiratory infection); November 1989 (complaints of cough with 
sputum for five days, advised to decrease smoking and prescribed 
medication); February 1993 (complaints of nasal congestion and 
sinus drainage for one week, diagnosis of sinusitis); March 1999 
(reported smoking a half pack per day for 30 years, diagnosis 
chronic bronchitis); October 2002 (complaints of "sinus" with 
throat drainage, diagnosis probable viral upper respiratory 
infection).  

Based on the foregoing, the Board finds that the Veteran must be 
afforded a VA examination to determine the nature and etiology of 
any current sinus condition.  In particular, there is competent 
and credible evidence of symptoms during service as early as 
1951.  As noted above, the Veteran is eligible for service 
connection for any condition that was incurred or aggravated 
during his periods of service from February 1946 to January 1947, 
and from August 1950 to January 1952, but not for any other 
period of service, to include in 1956.  However, there is 
conflicting evidence as to whether the Veteran currently has a 
chronic sinus disorder, to include chronic sinusitis or allergic 
rhinitis, and whether any such current disorder is related to the 
symptoms manifested in July 1951.

Further, the Veteran should be allowed another opportunity to 
identify any VA or private providers who have treated him for 
symptoms of a sinus disorder since separation from service in 
1952.  In particular, VA treatment records dated from January 
2005 forward should be obtained.  Reasonable efforts should be 
made to obtain any further identified records that remain 
outstanding, and such records should be associated with the 
claims file prior to scheduling the VA examination.  

Development and adjudication upon remand should reflect 
consideration of the competency of certain lay evidence.  In 
particular, the Veteran is competent to testify to a lack of 
observable symptoms (such as swelling, congestion, and drainage) 
prior to service, continuity of such symptoms after in-service 
injury or disease, and receipt of medical treatment for such 
symptoms.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 
Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 Vet. App. 465, 
469-71 (1994).  Similarly, the Veteran's wife is competent as a 
lay witness to testify as to any symptoms she observed.  Id.  The 
Board and the AOJ, as fact finders, retain the discretion to make 
credibility determinations and weigh the lay and medical evidence 
submitted.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 
2006).  However, competent lay evidence may be rejected only if 
it is deemed not credible, and lay evidence cannot be deemed not 
credible solely due to the absence of contemporaneous medical 
evidence.  McLendon, 20 Vet. App. 79, 84 (2006); Buchanan, 451 
F.3d at 1337.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Request the Veteran to identify any 
providers who have treated him since 
separation from service in January 1952 
for any symptoms of a sinus disorder.  
After obtaining any necessary 
authorizations, request copies of any 
identified, outstanding treatment records, 
including but not limited to any VA 
treatment records dated from January 2005 
forward.  All requests and all responses, 
including negative responses, must be 
documented in the claims file.  All 
records received should be associated with 
the claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records, in accordance with 
38 C.F.R. § 3.159(c)&(e).

2.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any current chronic sinus 
disorder.  The entire claims file and a 
copy of this remand should be made 
available to the examiner for review, and 
such review should be noted in the 
examination report.  All necessary tests 
and studies should be conducted.  The 
examiner is requested to respond to the 
following: 

(a)  Does the Veteran have a current 
chronic sinus disorder, to include 
sinusitis or allergic rhinitis?  
Please identify all such disorders.

(b)  If so, is it at least as likely 
as not (probability of 50 percent or 
more) that any such disorder was 
incurred or aggravated during service 
from February 1946 to January 1947, 
or from August 1950 to January 1952?  

When offering these two requested 
opinions, the examiner should specifically 
consider the documented treatment during 
service in July 1951, as well as the 
Veteran's reports of continuous symptoms 
since that time.  Also, the examiner 
should specifically consider the August 
1956 negative allergy testing results, as 
well as subsequent diagnoses and treatment 
for sinusitis or allergic rhinitis, upper 
respiratory infection, and bronchitis, and 
the Veteran's significant smoking history.  
Any opinion offered must be accompanied by 
a complete rationale.  The examiner should 
consider the competency of certain lay 
evidence, as summarized above.  If an 
opinion as to any of these questions 
cannot be offered without resorting to 
speculation, the examiner should indicate 
such in the examination report and explain 
why a non-speculative opinion cannot be 
offered.

3.  After completing any further 
development as may be indicated by any 
response received, readjudicate the claim.  
Such adjudication should be based on all 
lay and medical evidence of record, with 
consideration of the competency of certain 
lay evidence, as summarized above.  
Further, all potential theories for 
service connection should be considered, 
including but not limited to continuity of 
symptomatology.

4.  If the claim remains denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all relevant law and all 
evidence associated with the claims file 
since the last statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examination 
requested herein is to obtain information and/or evidence which 
may be dispositive of the appeal.  Therefore, the Veteran is 
hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2009), failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See Connolly 
v. Derwinski, 1 Vet. App. 566, 569 (1991).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

